EXHIBIT 10.1

 

EXECUTION VERSION

 

TWELFTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as
of March 24, 2014 (this “Amendment”), between NEW MOUNTAIN FINANCE HOLDINGS,
L.L.C., a Delaware limited liability company (the “Borrower”), WELLS FARGO
SECURITIES, LLC, a Delaware limited liability company (the “Administrative
Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as a lender (the “Lender”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral custodian (the “Collateral
Custodian”).

 

WHEREAS, the Borrower, the Administrative Agent, the Lender, the other lenders
party from time to time thereto and the Collateral Custodian are parties to the
Amended and Restated Loan and Security Agreement, dated as of May 19, 2011 (as
amended from time to time prior to the date hereof, the “Loan and Security
Agreement”), providing, among other things, for the making and the
administration of the Advances by the lenders to the Borrower; and

 

WHEREAS, the Borrower, the Administrative Agent, the Collateral Custodian and
the Lender desire to amend the Loan and Security Agreement, in accordance with
Section 12.1 thereof and subject to the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.1.                                          Defined Terms.  Terms used
but not defined herein have the respective meanings given to such terms in the
Loan and Security Agreement.

 

ARTICLE II

 

Amendments to Loan and Security Agreement

 

SECTION 2.1.                                          The definition of
“Collections” in Section 1.1 of the Loan and Security Agreement is hereby
amended by inserting the following at the end of such definition:

 

“For the avoidance of doubt, any amounts received from the SBIC SPV or the SBIC
GP SPV shall not constitute Collections.”

 

SECTION 2.2.                                          The definition of
“Interest Collections” in Section 1.1 of the Loan and Security Agreement is
hereby amended by (i) replacing the word “and” with a comma immediately
preceding clause (y) of such definition and (ii) inserting the following at the
end of such definition, immediately after the words “Principal Collections”:

 

--------------------------------------------------------------------------------


 

“and (z) any amounts received by the Borrower from the SBIC SPV or the SBIC GP
SPV”.

 

SECTION 2.3.                                          The definition of “
Principal Collections” in Section 1.1 of the Loan and Security Agreement is
hereby amended by inserting the following at the end of such definition,
immediately following the words “Collateral Custodian”:

 

“(including, without limitation, all amounts received by the Borrower from the
Existing SPV that were distributed to the Existing SPV pursuant to any of
Section 2.7(b)(11), 2.7(c) or 2.8(8) of the Existing SPV LSA, and, subject to
the following sentence, all other amounts received from any other SPV, unless
otherwise agreed to in writing by the Administrative Agent).  Notwithstanding
the foregoing, the Administrative Agent hereby agrees that any amounts received
by the Borrower from the SBIC SPV or the SBIC GP SPV shall not constitute
Principal Collections.”

 

SECTION 2.4.                                          The definition of
“Principal Collection Account” in Section 1.1 of the Loan and Security Agreement
is hereby amended by deleting the following from the end of such definition:

 

“(including, without limitation, all amounts received by the Borrower from the
Existing SPV that were distributed to the Existing SPV pursuant to any of
Section 2.7(b)(11), 2.7(c) or 2.8(8) of the Existing SPV LSA, and all other
amounts received from any other SPV, unless otherwise agreed to in writing by
the Administrative Agent)”.

 

SECTION 2.5.                                          Section 1.1 of the Loan
and Security Agreement is hereby amended by deleting the definition of “SPV” in
its entirety and replacing it with the following:

 

“SPV”: (a) the Existing SPV, (b) the SBIC SPV, (c) the SBIC GP SPV or (d) any
other wholly-owned direct or indirect Subsidiary of the Borrower established
with the prior written consent of the Administrative Agent.

 

SECTION 2.6.                                          Section 1.1 of the Loan
and Security Agreement is hereby amended by inserting the following definitions
in the correct alphabetical order:

 

“SBIC GP SPV”:  New Mountain Finance SBIC GP, L.L.C.

 

“SBIC SPV”: New Mountain Finance SBIC, L.P.

 

SECTION 2.7.                                          Section 5.2(e) of the Loan
and Security Agreement is hereby amended by inserting the following at the end
of such section:

 

“, or (d) such Restricted Payment is being made from amounts received as a
dividend, distribution or other payment from the SBIC SPV or the SBIC GP SPV”.

 

2

--------------------------------------------------------------------------------


 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.1.                                          The Borrower hereby
represents and warrants to the Administrative Agent and the Lender that, as of
the date first written above, (i) no Default or Event of Default has occurred
and is continuing and (ii) the representations and warranties of the Borrower
contained in the Loan and Security Agreement are true and correct in all
material respects on and as of such day (other than any representation and
warranty that is made as of a specific date).

 

ARTICLE IV

 

Conditions Precedent

 

SECTION 4.1.                                          This Amendment shall
become effective upon the execution and delivery of this Amendment by the
parties hereto.

 

ARTICLE V

 

Miscellaneous

 

SECTION 5.1.                                          Governing Law. THIS
AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

SECTION 5.2.                                          Severability Clause.  In
case any provision in this Amendment shall be invalid, illegal or unenforceable,
the validity, legality, and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby.

 

SECTION 5.3.                                          Ratification.  Except as
expressly amended hereby, the Loan and Security Agreement is in all respects
ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in full force and effect.  This Amendment shall form a part of the
Loan and Security Agreement for all purposes.

 

SECTION 5.4.                                          Counterparts.  The parties
hereto may sign one or more copies of this Amendment in counterparts, all of
which together shall constitute one and the same agreement.  Delivery of an
executed signature page of this Amendment by facsimile or email transmission
shall be effective as delivery of a manually executed counterpart hereof.

 

SECTION 5.5.                                          Headings.  The headings of
the Articles and Sections in this Amendment are for convenience of reference
only and shall not be deemed to alter or affect the meaning or interpretation of
any provisions hereof.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

 

 

NEW MOUNTAIN FINANCE HOLDINGS, L.L.C., as the Borrower

 

 

 

 

 

By:

/s/ David M. Cordova

 

 

Name: David M. Cordova

 

 

Title: Chief Financial Officer and Treasurer

 

[Signature Page to Twelfth Amendment to A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO SECURITIES, LLC,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Allan Schmitt

 

 

Name: Allan Schmitt

 

 

Title: Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

representing 100% of the aggregate Commitments of the Lenders in effect as of
the date hereof

 

 

 

 

 

By:

/s/ Raj Shah

 

 

Name: Raj Shah

 

 

Title: Managing Director

 

[Signature Page to Twelfth Amendment to A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Collateral Custodian

 

 

 

 

 

By:

/s/ Michael Roth

 

 

Name: Michael Roth

 

 

Title: V.P.

 

[Signature Page to Twelfth Amendment to A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------